               Case 2:21-cv-00519-RSL Document 12 Filed 04/19/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                         NO. 2:21-cv-00519
17
18                       Plaintiff,                        PLAINTIFF’S NOTICE OF RELATED
19                                                         CASE
20           v.
21
22   GARY BOWSER,
23
24                       Defendant.
25
26
27
28
29          Plaintiff Nintendo of America Inc. (“Nintendo”) files this Notice of Related Case
30
31   pursuant to W.D. Wash. Local Civil Rule 3(g). Nintendo identifies the following case as related
32
33   (the “Related Case”): United States v. Louarn et al., No. 2:20-cr-00127-RSL (W.D. Wash).
34
35   The presiding judge on the Related Case is the Honorable Robert S. Lasnik.
36
37          “An action is related to another when the actions: (A) concern substantially the same
38
39   parties, property, transaction, or event; and (B) it appears likely that there will be an unduly
40
41   burdensome duplication of labor and expense or the potential for conflicting results if the cases
42
43   are conducted before different judges.” W.D. Wash. Local Civil Rule 3(g).
44
45


     PLAINTIFF’S NOTICE OF RELATED CASE - 1                            GORDON      600 University Street
                                                                        TILDEN     Suite 2915
                                                                       THOMAS      Seattle, WA 98101
                                                                      CORDELL      206.467.6477
                Case 2:21-cv-00519-RSL Document 12 Filed 04/19/21 Page 2 of 3




 1          Nintendo identifies U.S. v. Louarn as related because the defendant in the above-
 2
 3   captioned litigation, Gary Bowser, is also a defendant in the Related Case, and because both
 4
 5   cases concern Gary Bowser’s trafficking in devices that circumvent technological measures put
 6
 7   into place by Nintendo to protect against access to and copying of its copyrighted works related
 8
 9   to the Nintendo Switch console. In the Related Case, Gary Bowser is charged with, inter alia,
10
11   conspiracy to circumvent technological measures and to traffic in circumvention devices, and
12
13   trafficking in circumvention devices, including the same circumvention devices at issue in this
14
15   lawsuit.
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PLAINTIFF’S NOTICE OF RELATED CASE - 2                         GORDON      600 University Street
                                                                     TILDEN     Suite 2915
                                                                    THOMAS      Seattle, WA 98101
                                                                   CORDELL      206.467.6477
              Case 2:21-cv-00519-RSL Document 12 Filed 04/19/21 Page 3 of 3




 1          DATED this 19th day of April, 2021.
 2
 3
 4    Respectfully submitted,
 5
 6    GORDON TILDEN THOMAS &                      JENNER & BLOCK LLP
 7    CORDELL LLP
 8
 9     /s/ Michael Rosenberger          d          /s/ Alison I. Stein                      d
10    Michael Rosenberger, WSBA #17730            Alison I. Stein (Pro Hac Vice Pending)
11    One Union Square                            Cayman C. Mitchell (Pro Hac Vice Pending)*
12    600 University Street, Suite 2915           919 Third Avenue, 38th Floor
13    Seattle, WA 98101                           New York, NY 10022
14    Tel: (206) 467-6477                         Tel: (212) 891-1600
15    mrosenberger@gordontilden.com               Fax: (212) 891-1699
16                                                astein@jenner.com
17                                                cmitchell@jenner.com
18
19                                                David R. Singer (Pro Hac Vice Pending)
20                                                633 West 5th Street, Suite 3600
21                                                Los Angeles, CA 90071
22                                                Tel: (213) 239-5100
23                                                dsinger@jenner.com
24
25                                                Attorneys for Plaintiff Nintendo of America Inc.
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                                *Admitted only in Massachusetts, not admitted
43                                                in New York. Practicing under the supervision
44                                                of the Partnership of Jenner & Block LLP
45


     PLAINTIFF’S NOTICE OF RELATED CASE - 3                      GORDON      600 University Street
                                                                  TILDEN     Suite 2915
                                                                 THOMAS      Seattle, WA 98101
                                                                CORDELL      206.467.6477
